


Exhibit 10.1






UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220






March 27, 2013


Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”). Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Securities Purchase Agreement.
Pursuant to the Securities Purchase Agreement, at the Closing, the Company
issued to the Investor the number of shares of the series of its preferred stock
set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of its common stock set forth on Schedule A hereto
(the “Warrant”).
In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”), as permitted
by the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009:
(a)    The Company hereby acknowledges receipt from the Investor of the share
certificate(s) set forth on Schedule A hereto representing the Preferred Shares;
(b)    The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Preferred
Shares at a price per share equal to the Liquidation Amount per share, together
with any accrued and unpaid dividends to, but excluding, the date hereof; and
(c)    The Investor hereby acknowledges receipt from the Company of a share
certificate for the number of Preferred Shares set forth on Schedule A hereto,
equal to the difference between the Preferred Shares represented by the
certificate referenced in clause (a) above and the Repurchased Preferred Shares.
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.




[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
UNITED STATES DEPARTMENT OF
THE TREASURY




By: /s/ Timothy G. Massad
      Name: Timothy G. Massad
      Title: Assistant Secretary for Financial Stability




THE FIRST BANCORP, INC.




By: /s/ F. Stephen Ward
      Name: F. Stephen Ward
      Title: Executive Vice President
& Chief Financial Officer




--------------------------------------------------------------------------------






SCHEDULE A






General Information:
 
Date of Letter Agreement incorporating the Securities Purchase Agreement:
January 9, 2009
Name of the Company:
The First Bancorp, Inc.
Corporate or other organizational form of the Company:
Financial Holding Company
and Maine Corporation
Jurisdiction of organization of the Company:
Federal Reserve Bank of Boston
and State of Maine
Number and series of preferred stock issued to the Investor at the Closing:
25,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A
Number of Initial Warrant Shares:
225,904
 
 
Terms of the Repurchase:
 
Number of Preferred Shares repurchased by the Company:
2,500
Share certificate number (representing the Preferred Shares previously issued to
the Investor following the partial repurchase of 12,500 Preferred Shares on
August 24, 2011):
2
Per share Liquidation Amount of Preferred Shares:
$1,000.00
Accrued and unpaid dividends on Preferred Shares:
$14,583.33
Aggregate purchase price for Repurchased Preferred Shares:
$2,514,583.33
Difference between the Preferred Shares and the Repurchased Preferred Shares:
10,000





